        Case 3:17-cv-05760-BHS Document 271 Filed 03/05/21 Page 1 of 2




                                                       HONORABLE BENJAMIN H. SETTLE




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA

HP TUNERS, LLC, a Nevada limited liability)
company,                                  )      CASE NO. 3:17-cv-05760-BHS
                                          )
                 Plaintiff,               )      ORDER GRANTING AGREED MOTION
                                          )      TO CONSOLIDATE CASES PURSUANT
      vs.                                 )      TO FEDERAL RULE OF CIVIL
                                          )      PROCEDURE 42(a) and LCR 42
KEVIN SYKES-BONNETT and SYKED)
ECU    TUNING    INCORPORATED,           a)
Washington  corporation,    and    JOHN)
MARTINSON,                                )

                      Defendants.


       This matter coming to be hearing on the Agreed Motion to Plaintiff HP TUNERS, LLC, a

Nevada limited liability company (“HPT”) and Defendants, KEVIN SYKES-BONNETT

(“Sykes-Bonnett”), SYKED ECU TUNING INCORPORATED (“Syked Tuning”), JOHN

MARTINSON (“Martinson”), and SYKED PERFORMANCE ENGINEERING, LLC (“Syked

Performance”) to Consolidate Cases pursuant to Federal Rule of Civil Procedure 42(a) and LCR

42, due notice having been given and the Court being fully advised in the premises,

       IT IS HEREBY ORDERED:


ORDER GRANTING AGREED MOTION TO CONSOLIDATE
CASES PURSUANT TO FEDERAL RULE OF CIVIL                         Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
PROCEDURE 42(a) - page 1                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                   PO Box 611
                                                                                    Vancouver, WA 98666-0611
                                                                                                (360) 750-7547
         Case 3:17-cv-05760-BHS Document 271 Filed 03/05/21 Page 2 of 2




       The Agreed Motion to Consolidate Cases is granted and Case No. 3:20-cv-05973 be and

hereby is merged and consolidated into the present case for all purposes, including trial.

       Dated this 5th day of March, 2021



                                              ENTERED:




                                              A
                                              BENJAMIN H. SETTLE

                                              United States District Judge




ORDER GRANTING AGREED MOTION TO CONSOLIDATE
CASES PURSUANT TO FEDERAL RULE OF CIVIL                           Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
PROCEDURE 42(a) - page 2                                                 211 E. McLoughlin Boulevard, Suite 100
                                                                                                     PO Box 611
                                                                                      Vancouver, WA 98666-0611
                                                                                                  (360) 750-7547
